This is a replevin suit by the plaintiff in error against the defendant in error to recover certain personal property to which the plaintiff claimed the title under the provisions of a conditional sales contract.
It is contended that the defendant purchased the property from the dealers, Reed  Gallentine, and that the dealers retained the title to the property under a written contract until the same should be paid for in full. That Reed 
Gallentine assigned the contract together with the property therein described to General Motors Acceptance Corporation and that General Motors Acceptance Corporation thereafter assigned the contract and property to the plaintiff.
On the trial the plaintiff offered in evidence what purported to be the assignment of contract and property from General Motors Acceptance Corporation which assignment purported to be executed by J. B. Weldon, assistant treasurer, under the corporate seal of the corporation.
The plea of general issue denied the right of possession of the plaintiff and, therefore, the burden of proof of the right of possession was on the plaintiff. The only way to prove the right of possession in this case was to prove the validity and the legality of the purported assignment from the dealer to the General Motors Acceptance Corporation, and the assignment from General Motors Acceptance Corporation to the plaintiff. There was no proof offered to show the assignment from the General Motors Acceptance *Page 425 
Corporation was executed by an officer authorized to execute the same. The evidence introduced to prove the seal of corporation was insufficient to establish the purported seal as the seal of the corporation.
The evidence as to whether or not the purported seal was the seal of the corporation was by a witness who was not shown to be qualified to give evidence as to the authenticity of the corporate seal involved. This witness testified that he had seen the seal of the General Motors Acceptance Corporation and that the seal attached to the assignment involved was the seal of that corporation. The witness did not purport to have any knowledge or information as to whether the seal appearing on the assignment had been adopted by proper procedure of the corporation as its corporate seal. Neither did he purport to testify that the seal appearing on the assignment was the seal generally used by the corporation in the transaction of its business. If the seal attached to the purported assignment was the corporate seal of the corporation purporting to make the assignment, it would have been an easy matter for the plaintiff to have proven this fact by taking depositions of persons in position to testify in regard to that matter. In Griffing Bros. Co. v. Winfield, 53 Fla. 589, 43 So. R. 687, this Court say:
    "Courts do not take judicial notice of the seals of private corporations, nor do such seals prove themselves, but where it is shown or admitted that the instrument is signed for the corporation by its proper officer the presumption is that it was duly executed, which presumption includes the authenticity of the seal used in its execution."
In the instant case, however, the execution of the purported assignment was not proven to have been made on *Page 426 
behalf of the corporation by an officer duly authorized thereunto. A seal affixed to a corporate instrument, purporting to be the seal of the corporation, must be shown to have been adopted by the corporation, and it must have been affixed as the seal of the corporation.
Such adoption of the seal by the corporation may be accomplished either by a formal action of the proper corporate authority recorded in the minutes of the corporation or by the general use of a particular seal in the business transactions of the corporation and as said heretofore where it is shown or admitted that an instrument was signed by the corporation by its proper officer or by its duly authorized agent, the presumption is that it was duly executed and this presumption, in the absence of evidence to the contrary, includes the authenticity of the seal used in its execution. Griffing Bros. Co. v. Winfield, supra, 14 C. J. 337; Jackson v. Pratt, 10 Johns 381.
There was no reversible error in the action of the court in sustaining the objection interposed to the introduction of the purported assignment by the General Motors Acceptance Corporation to the plaintiff.
WHITFIELD, J., concurs.